702 S.W.2d 17 (1986)
288 Ark. 70
J. Sky TAPP, Appellant,
v.
Bonita FOWLER, Appellee.
No. 85-223.
Supreme Court of Arkansas.
January 21, 1986.
Tapp Law Offices by J. Sky Tapp, Hot Springs, pro se.
Hobbs, Longinotti, Bosson & Naramore by Ronald G. Naramore, Hot Springs, for appellee.
HICKMAN, Justice.
This appeal is dismissed because there was no final judgment or order entered.
Bonita Fowler sued Sky Tapp, who at one time represented her, claiming that Tapp wrongfully withheld money from a property settlement in her divorce case. She asked for the $1,000 in dispute and punitive damages. Tapp filed a motion to dismiss and a motion for summary judgment. The trial judge denied the motions on March 26, 1985. Tapp did not file an answer or other pleading. In June Fowler asked for a default judgment, and it was granted for the $1,000. The claim for punitive damages was to be determined at a later proceeding.
Rule 2 of the Arkansas Rules of Appellate Procedure provides that an appeal *18 may be taken from a final judgment or decree. To be final, a judgment must dismiss the parties from court, discharge them from the action, or conclude their rights to the subject matter in controversy. Hyatt v. City of Bentonville, 275 Ark. 210, 628 S.W.2d 326 (1982); McConnell v. Sadle, 248 Ark. 1182, 455 S.W.2d 880 (1970); Piercy v. Baldwin, 205 Ark. 413, 168 S.W.2d 1110 (1943).
In Fratesi v. Bond, 282 Ark. 213, 666 S.W.2d 712 (1984), a recent case in which the trial court dismissed a claim for punitive damages but deferred the claim for compensatory damages, we said:
If this appeal were allowed and we decided the issue on punitive damages and subsequent errors occurred during the trial on the remaining issues, the case could be appealed a second time, resulting in two appeals where one would suffice. This case illustrates simply the reason for the rule that an order must be final to be appealable.
That is exactly the situation presented here.
Appeal dismissed.
PURTLE, J., not participating.